DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed October 22, 2020.  Claims 1, 9-15, 21, 22, and 25 have been amended.  Claims 14-21 remain withdrawn.  Claims 1, 5-13, 22, 23, and 25 are currently pending and under examination.

This Application claims benefit of priority to U.S. Provisional Patent Application No. 62/501500, filed May 4, 2017.

Withdrawal of Rejections: 

	The rejection of claim 25 under 35 U.S.C. 103 as being unpatentable over Narayana et al., and further in view of Lopez-Cervantes et al., is withdrawn.

Claim Objections

Claims 1, 22, and 25 are objected to because of the following informalities:  as both B. licheniformis and B. amyloliquefaciens are required to be present in the claimed composition, the phrase “at least one strain of bacteria” should instead read “at least two strains of bacteria.”  
Appropriate correction is required.
Maintenance/Modification of Rejections Necessitated by Amendment: 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-13, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Cervantes et al. (US 2012/0329650; Published 2012 – Previously Presented).
With regard to Claim 1, 7-13, 22, and 23, Lopez-Cervantes et al. teach a composition, including a HYTa microbial composition, where the HYTa microbial composition contains a consortium of microorganisms, including Bacillus amyloliquefaciens (also called Bacillus subtilis (SILoSil® BS)) and Bacillus licheniformis, which are bacteria that produce chitinase; amino acids, and fermenting yeasts which are incorporated into HYTa to provide carbon, hydrogen, phosphorus, potassium, sulfur, trace elements, B complex, and free L-amino acids, which are all bacterial nutrient sources; and chitin, which is a chitinase inducer (Abs.; Para 31-33, 45, Table 1; Para. 48, Line 1-2; Para. 51).  The composition may be a solid (Abs.), which is a dry composition.  Additionally, HYTa can be combined with HYTb, where HYTb can further include polypeptides and carbohydrates (Para. 89-90), which are bacterial nutrient sources.  
While it is noted that HYTb may contain about 12 wt% amino acids (Para. 89; Para. 48, Line 1-4), the amount of fermenting yeasts, which provide carbon, hydrogen, phosphorus, see Para. 2).  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of bacterial nutrient sources present in the composition, including from 70 wt% ± 10% to 93 wt% ± 10%, to result in a composition effective for enhancing crop production, increasing plant defensive processes, decreasing the level of plant pathogens, and reducing the amount of fertilizer used.
HYTb contains about 1.2 wt% glucosamine (Para. 89), which is a nitrogen-containing compound, wherein about 1.2 wt% is fully encompassed within 0.1 wt% ± 10% to 5 wt% ± 10%, 0.25 wt% ± 10% to 3 wt% ± 10%, 1 wt% ± 10% to 2 wt% ± 10%, and 1 wt% ± 10% to 1.5 wt% ± 10%.  
HYTb contains trace elements, including magnesium, present at about 6 wt% (Para. 89).  While it is not specifically taught what percentage of the about 6% includes magnesium, it would have been obvious to one of ordinary skill in the art to optimize an amount of magnesium within the range of up to about 6% in the composition to provide the desired effects of enhancing crop production, increasing plant defensive processes, decreasing the level of plant pathogens, and Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of magnesium present in the composition, including from 0.1 wt% ± 10% to 5 wt% ± 10%, 0.1 wt% ± 10% to 1 wt% ± 10%, or 0.5 wt% ± 10% to 0.75 wt% ± 10%, to result in a composition effective for enhancing crop production, increasing plant defensive processes, decreasing the level of plant pathogens, and reducing the amount of fertilizer used.
Further, 2M citric acid buffer is utilized to prepare HYTb, HYTc, and HYTd, each of which can be combined with HYTa to provide the dry composition (Abs.; Fig. 12, 13; Para. 70-71), thus the dry composition can further include a buffer.  Additionally, when HYTa is applied to soil to treat potatoes, 11-52-0 phosphorus (monoammonium phosphate) is also co-applied (Example 2-3).  As Lopez-Cervantes et al. teach that this component can be co-applied with HYTa, it would have been obvious to one of ordinary skill in the art to further include a phosphate-containing compound in the dry composition as taught by Lopez-Cervantes et al.
As noted, when HYTa is applied to soil to treat potatoes, 11-52-0 phosphorus (monoammonium phosphate) is also co-applied, including at 250 to 400 kg per hectare (Example 2; Para. 146-153).  While it is not specifically taught that the phosphate is present at from 0.1 wt% ± 10% to 5 wt% ± 10%, 0.1 wt% ± 10% to 1 wt% ± 10%, or 0.5 wt% ± 10% to 0.75 wt% ± 10%, it would have been obvious to one of ordinary skill in the art to optimize the amount of phosphate present in the composition to provide the desired effects of enhancing crop Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of phosphate present in the composition, including from 0.1 wt% ± 10% to 5 wt% ± 10%, 0.1 wt% ± 10% to 1 wt% ± 10%, or 0.5 wt% ± 10% to 0.75 wt% ± 10%, to result in a composition effective for enhancing crop production, increasing plant defensive processes, decreasing the level of plant pathogens, and reducing the amount of fertilizer used.
As noted, 2M citric acid buffer is utilized to prepare HYTb, HYTc, and HYTd, each of which can be combined with HYTa to provide the dry composition (Abs.; Fig. 12, 13; Para. 70-71), thus the dry composition can further include a buffer.  While it is not specifically taught that the buffer is present at 5 wt% ± 10% to 20 wt% ± 10%, 7 wt% ± 10% to 16 wt% ± 10%, or 12 wt% ± 10% to 15 wt% ± 10%, it would have been obvious to one of ordinary skill in the art to optimize the amount of buffer present in the composition to provide the desired effects of enhancing crop production, increasing plant defensive processes, decreasing the level of plant pathogens, and reducing the amount of fertilizer used.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 
Bacillus subtilis, which is interpreted to include Bacillus subtilis (SILoSil® BS), which is Bacillus amyloliquefaciens, can be present in HYTa at 1.1 x 106 CFU/mL (Table 4).  While the amount of bacteria present in the composition is indicated as CFU/mL, as it is taught that the composition can be either a liquid or a solid (dry) composition (Abs.), it would have been obvious to one of ordinary skill in the art to similarly utilize 1.1 x 106 CFU of Bacillus amyloliquefaciens in the dry composition, including at 1.1 x 106 CFU/g dry powder.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of the bacteria present in the composition, including Bacillus amyloliquefaciens to 1.1 x 106 CFU/g dry powder, to result in a composition effective for enhancing crop production, increasing plant defensive processes, decreasing the level of plant pathogens, and reducing the amount of fertilizer used.


s 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Cervantes et al., as applied to claim 1 above, and further in view of Brower (US 2011/0189143; Published 2011 – Previously Presented), as evidenced by Wikipedia (Bacillus pumilus, Accessed January 14, 2020, Available Online at: en.wikipedia.org/wiki/Bacillus_pumilus – Previously Presented).  
	The teachings of Lopez-Cervantes et al. as applied to claim 1 have been set forth above.  As noted, Lopez-Cervantes et al. teach a composition including a HYTa microbial composition, where the HYTa microbial composition contains a consortium of microorganisms, including Bacillus amyloliquefaciens and Bacillus licheniformis (Para. 31-33, Table 1).  The composition of Lopez-Cervantes et al. is usable to enhance crop production, increase plant defensive processes, and decrease the level of plant pathogens (Para. 2).  Additionally, the consortium of microorganisms present in the composition are from soil (Para. 31).  While it is noted that Bacillus pumilis is a microorganism commonly found in the soil (see Wikipedia), Lopez-Cervantes et al. do not specifically teach that Bacillus pumilis is present in the taught composition, or a weight ratio of B. licheniformis to the sum of B. pumilis and B. amyloliquefaciens of from about 2:1 to about 3:1.  
Brower teaches formulations for controlling disease in plants, the formulation including beneficial bacteria that positively impacts the health of the plant pre- and post- harvest, the beneficial bacteria including a mixture of B. licheniformis, B. pumilis, and B. amyloliquefaciens (Abs.; Para. 45-48).  The formulation can be a powdered formulation (Para. 67), which is a dry formulation.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Lopez-Cervantes et al. and Brower, because both teach a composition, including a dry Bacillus amyloliquefaciens and Bacillus licheniformis, where the composition is utilized as a biocontrol agent.  The use of a mixture of B. licheniformis, B. pumilis, and B. amyloliquefaciens together in a biocontrol composition is known in the art as taught by Brower.  It would have been obvious to one of ordinary skill in the art to further include B. pumilis with the B. amyloliquefaciens and B. licheniformis in the composition of Lopez-Cervantes et al., as B. pumilis is similarly derived from soil, and is usable as a biocontrol agent.  The inclusion of B. pumilis in the composition of Lopez-Cervantes et al. would be expected to predictably improve the composition by providing an additional, known, soil-derived microorganism for biocontrol.  
While it is not specifically taught that the weight ratio of B. licheniformis to the sum of B. pumilis and B. amyloliquefaciens is from about 2:1 to about 3:1, it would have been routine for one of ordinary skill in the art to determine the appropriate percentage of each bacterial strain present in the composition to provide for the most effective biocontrol composition, including where the weight ratio of B. licheniformis to the sum of B. pumilis and B. amyloliquefaciens is from about 2:1 to about 3:1.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of each Bacillus species present in the composition, including where the weight ratio of B. licheniformis to the sum of B. pumilis and B. amyloliquefaciens is from about 2:1 to about 3:1, to result in a composition having an effective 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lopez-Cervantes et al. and Brower, wherein the bacteria include B. licheniformis, B. pumilis, and B. amyloliquefaciens (Claim 5).  It would have been routine for one of ordinary skill in the art to determine the appropriate percentage of each bacterial strain present in the composition to provide for the most effective biocontrol composition, including where the weight ratio of B. licheniformis to the sum of B. pumilis and B. amyloliquefaciens is from about 2:1 to about 3:1 (Claim 6).  

Response to Arguments

	Applicant urges that the composition as currently claimed requires a much greater amount of bacterial nutrient source than that of Lopez-Cervantes, which only requires 12% amino acids.  As such, the range of bacterial nutrient source as now claimed is not taught or rendered obvious.  Additionally, the amount of phosphate present in Example 2 of Lopez Cervantes is about 16%.  As such, the range of phosphate as now claimed is not taught or rendered obvious.  Brower does not remedy the noted deficiency.  
	Applicant’s arguments have been fully considered, but have not been found persuasive.  
With regard to the bacterial nutrient source, it is noted that “bacterial nutrient source” is very broadly defined by Applicant, and includes for example, sources of organic carbon, bacterial growth factors, and vitamins (see Specification Para. 48).  While it is noted that HYTb may contain about 12 wt% amino acids (Para. 89; Para. 48, Line 1-4), the amount of fermenting see Para. 2).  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of bacterial nutrient sources present in the composition, including from 70 wt% ± 10% to 93 wt% ± 10%, to result in a composition effective for enhancing crop production, increasing plant defensive processes, decreasing the level of plant pathogens, and reducing the amount of fertilizer used.
With regard to phosphate, as noted above when HYTa is applied to soil to treat potatoes, 11-52-0 phosphorus (monoammonium phosphate) is also co-applied, including at 250 to 400 kg per hectare (Example 2; Para. 146-153).  While it is not specifically taught that the phosphate is present at from 0.1 wt% ± 10% to 5 wt% ± 10%, 0.1 wt% ± 10% to 1 wt% ± 10%, or 0.5 wt% ± 10% to 0.75 wt% ± 10%, it would have been obvious to one of ordinary skill in the art to optimize the amount of phosphate present in the composition to provide the desired effects of enhancing crop production, increasing plant defensive processes, decreasing the level of plant Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of phosphate present in the composition, including from 0.1 wt% ± 10% to 5 wt% ± 10%, 0.1 wt% ± 10% to 1 wt% ± 10%, or 0.5 wt% ± 10% to 0.75 wt% ± 10%, to result in a composition effective for enhancing crop production, increasing plant defensive processes, decreasing the level of plant pathogens, and reducing the amount of fertilizer used.
With regard to Brower, the noted deficiencies have been addressed above.


Conclusion

No claims are allowable.  However claim 25 appears to be free of the art.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653